Title: To George Washington from Lafayette, 13 May 1785
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General
Paris May the 13th 1785

My Correspondance With You Will this time Be in two Volumes and Young Mr Adams, John Adams’s Son, Has taken Care of a letter which I Hope He will Safely forward—Your kind favour february the 15th only Came in the last Packet—I Need not telling You, My dear General, How Happy I was to Hear from You, and How Happy You will Make me By an Exact Correspondance and an Attention to Send the Letters in time for the Sailing of the Packets which now will Arrive in France at the Havre a place very Near paris at the Mouth of the Seine River—I am Very Glad to Hear Your Pottowmack Business Has Succeeded—it is Highly important, and I feel doubly Happy By Reflecting this Good is owing to the part You Have taken in the affair—the Compliment the State of Virginia Have paid You is No doubt perplexing—I feel for You, and With you, My dear General, on the Occasion—Your Reluctance to Receive

Such a present is the More pleasing to me, as I want it to Be Said in Your History—General Washington Got Every thing for His Country—and Would not Receive Any other Reward—But on the other Hand, You Certainly Wish to Avoid Every Step which Could appear a Slight, a want of proper Respect, or of Gratitude for the Compliment which a Nation pays to an Individual—You Better know what to do than I Can tell—But if it Can Be gently turned towards Some public popular Establishement, You May perhaps Avoid a deviation from Your plan, and the Appearance of Slight or ostentation —I will look out for Subscribers when the Matter Comes to Be a little Better known—and will Have an Eye upon Your Recommendation Respecting the Engeneer.
There is not much News for the Present in this Country—Dutch affairs seem to Be in a Good train of Pacification—But if we Believe the Rumours that were Spread Yesterday, Baviera Would Be Invaded, or Rather, with the Consent of the Elector, taken Possession of By the Imperial troops—it is true that Elector is a Complete fool, and His Ministry are Bought By the Emperor—But I Cannot think the Report is true—altho’ that Baviera, or the ottoman Empire are Now more probable Grounds of a future war than the provinces of Holland—duke de choiseuîl died a few days Ago—Some think He was not Without Hopes, and Worked pretty Hard to Reenter the Ministry.
French Hounds are not Now Very Easely got Because the king Makes use of English dogs as Being more Swift than those of Normandy—I However Have got Seven from a Normand Gentleman Called Monsieur le Comte doilliamson the Handsomest Bitch Among them Was a favourite with His lady who Makes a present of Her to You—as He was very active in procuring the Best Blooded dogs, I Beg leave to propose Your writing a line to Him, containing a thankfull notice of the Comtesse, who Seems to take much pride in Being mentionned to You.
M[ar]quis de st Simon Has once writen a letter to You the Answer to which did not arrive—I think a Copy, or an Antidated letter would do the Business, and the Whole Will Be attributed to Naval Accidents.
M. adams Has taken with Him Some proposals for a Contract about Whale oils which I think to Be Very advantageous to the Commerce of America, and will produce an Envoice of about 800,000 french livres. I Have Been very Busy in Bringing it on,

and it is the Consolation I Had for failing in My Endeavours to obtain a General exemption of duties upon those oils —You Have Been Very Right Not to purchase the Spanish jack ass—the Best ones Come from the Isle of Maltha—Admiral Suffrein who goes there Has promised He would within these Six months Send me the Handsomest in the island with a female and the Whole Will not amount to more than fifty guineas.
My wife, children, and myself are in perfect Health, and all join With me in Most affectionate Respects to You, to Mrs Washington, and we Send our love to the Young ones—I was very Happy to Hear George Arrived at Charlestown in a Better State of Health—Remember me to Him, to all your family, to my friends about you, or any of them you Happen to Meet—adieu, My dear General, I grieve to think we are Now Separated By this Immense Ocean—But my Heart is With You in Every Moment, My dear General, and I am Happy when I Can once more Mention to You the Sentiments of Respect, Gratitude, Unbounded affection which for Ever Render me, My Beloved general, Your Most devoted friend

lafayette

